  Case 4:18-cv-10264-JLK Document 1-2 Entered on FLSD Docket 11/16/2018 Page 1 of 2
                                                                                                                  Issued through:

          BoatUS
          MARINE INSURANCE PROGRAM
                                                                                                        BoatU.S. Marine Insurance
                                                                                                              880 South Pickett St.
                                                                                                              Alexandria, VA 22304
                                                       DECLARATIONS PAGE                              Policy Service: 800-283-2883


Named           II GIRLS, LLC
"Insured"        & ALANA STOIA
Address         C/O ALANA STOIA                                                                         Policy No. BUS5204958-02
                PO BOX 370888
                KEY LARGO, FL 33037
Policy Period: From 09/29/2018 to 09/29/2019 beginning and ending at 12:01 A.M. at the address of the named
"insured" on this page.
Underwriting Company:           GEICO MARINE INSURANCE COMPANY
Upon the           2007            SEA RAY BOATS                 29           Runabout                     SERR1252G607
Boat:             YEAR            MANUFACTURER                 LENGTH           TYPE                IDENTIFICATION NUMBER

                     COVERAGE IS PROVIDED ONLY WHERE AN AMOUNT OF INSURANCE IS SHOWN

              COVERAGES                                            AMOUNT OF INSURANCE

 Hull and Equipment                        Agreed Value                                        380,000                      Incl

 Commercial Towing and                     Each Incident                                       S250                         Incl
 Assistance

 Boating Liability (Protection and         Limit Each "Accident", Bodily Injury and Property   5500,000                     Incl
 Indemnity)                                Damage
 Fuel and Other Spill Liability            Limit Each "Accident"                               $939,800                     Incl

 Longshore and Harbor Workers'             Limitof Liability                                   Statutory                    Incl
 Compensation
 Medical Payments                          Limit Per Person Each "Accident"                    S1,000                       Incl

 Boat Trailer                              Agreed Value                                        SO                           Incl

 Personal Effects                          Replacement Cost                                    SO                           Incl

 Uninsured Boater                          Limit Each "Accident"                               S500.000                     Incl

FORMS AND ENDORSEMENTS made a part of this Policy at time of issue:               Total Premium                        *••••
FL001            GM002            GM011         GM042           GM045             State Taxes/Fees                          S0.00

                                                                                  Net Annual Premium                    smtrnm

DEDUCTIBLES:         SO         Applicable to Hull and Equipment: For any covered loss due to a "named storm" that
                                  occurs while the "insured boat" is located in AL, FL, GA, LA, MS, NC, SC, TX, the
                                Bahamas, the Caribbean or Mexico, the deductible applied to each loss is the greater
                                of the Hull and Equipment deductible, S1000, or 5% of boat's "insured value".
CRUISING LIMITS: While afloat, the "insured boat" shall be confined to the waters indicated below:
(There is no coverage outside of this area without "our" written permission.)
Coastal and Inland waters of the U.S. and Canada
Loss, if any, payable to named "insured" and the Loss Payee printed below, as their interests may appear.



Agent Contact:           BUS CONSUMER                                             License #:




                                                                                                                   EXHIBIT
Print Date:     8/7/18

FLDECOOA OA 16                                         INSURED COPY
                                                                                                                   a
Case 4:18-cv-10264-JLK Document 1-2 Entered on FLSD Docket 11/16/2018 Page 2 of 2
